ALLOWABILITY NOTICE


	Terminal Disclaimer

The terminal disclaimer filed on 16 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 16/714,871 and 16/714,884 has been reviewed and is accepted.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612